18-01842-scc         Doc 27   Filed 10/03/19 Entered 10/03/19 21:11:43    Main Document
                                           Pg 1 of 21



Amjad M. Khan (admitted pro hac)
amjad@bnsklaw.com
Erika L. Shapiro
erika@bnsklaw.com
Rowennakete P. Barnes
kete@bnsklaw.com
BROWN NERI SMITH & KHAN, LLP
11601 Wilshire Blvd., Ste. 2080
Los Angeles, CA 90025
T: (310) 593-9890
F: (310) 593-9980

Attorneys for Defendant
PMC BANCORP

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re

 LEHMAN BROTHERS HOLDINGS, INC.,                Chapter 11
 et al.,
               Debtors.                         Case No. 08-13555 (SCC)


 LEHMAN BROTHERS HOLDINGS, INC.,                Adv. Proc. No. 18-01842-SCC

                         Plaintiff,
         -against-

 PMAC LENDING SERVICES, INC.,
 individually and as successor by merger to
 PMC Bancorp, f/k/a Professional Mortgage
 Corp., and as successor by merger to Reliant
 Mortgage Company, LLC, and PMC
 BANCORP, f/k/a Professional Mortgage
 Corp., individually, and RELIANT
 MORTGAGE COMPANY, LLC,
 individually,

                         Defendants.


 DEFENDANT PMC BANCORP’S REPLY MEMORANDUM OF LAW IN FURTHER
        SUPPORT OF MOTION TO DISMISS LBHI’S COMPLAINTS
18-01842-scc       Doc 27     Filed 10/03/19 Entered 10/03/19 21:11:43           Main Document
                                           Pg 2 of 21



                                        INTRODUCTION.

       Plaintiff Lehman Brothers Holdings Inc. (“LBHI”)’s entire brief misses the mark. LBHI

has repeatedly alleged that Defendant PMC Bancorp (“Bancorp”) has breached the Loan Purchase

Agreement (“LPA”) by selling to LBHI defective loans which LBHI resold to third parties. LBHI

has not only brought these exact claims against Bancorp in the past, but it has collected and filed

a full satisfaction of judgment in the amount of $1.9 million from Bancorp for Bancorp’s alleged

breaches of the LPA. LBHI plainly ignores these facts and instead masks its claims for further

breaches of the same LPA as “indemnification” claims to continue an unrelenting litigation

campaign against Bancorp. In any event, even if this Court should disagree and allow LBHI to

continue with this now fourth lawsuit against Bancorp concerning the same LPA, for the reasons

stated herein and in Bancorp’s Motion to Dismiss dated August 22, 2019 (“Opening Brief”),

LBHI’s claims are untimely and barred.


                         ISSUES THAT LBHI DOES NOT DISPUTE.

   A. LBHI Admits that it has Already Brought Three Lawsuits Against Bancorp for
      Breach of the LPA.

       In its Memorandum of Law in Opposition to Bancorp’s Motion to Dismiss (“Opp.”), LBHI

admits that it or its predecessor has brought no less than three prior lawsuits against Bancorp for

alleged breaches of the representations and warranties in the LPA. See Opp., at 5-7 (including the

2010 California lawsuit brought by LBHI against Bancorp, the 2011 Colorado lawsuit brought by

LBHI’s predecessor, Aurora, and the 2015 California lawsuit brought by LBHI against Bancorp

alleging not only the same breaches of the same LPA, but that time with regard to the same loans

at issue here). LBHI does not contend that the claims it brought differ in any way whatsoever

other than the reference to the specific loans.




                                                  2
18-01842-scc      Doc 27     Filed 10/03/19 Entered 10/03/19 21:11:43             Main Document
                                          Pg 3 of 21



   B. LBHI Admits that it Collected and Filed a Full Satisfaction of Judgment from
      Bancorp.

       LBHI further concedes that in its 2010 lawsuit against Bancorp, it alleged breaches of the

representations and warranties in the same LPA at issue here against Bancorp (although it

strategically omits reference to the LPA in its concession). See Opp., at 5-6. LBHI admits that it

collected and filed a full satisfaction of judgment in the amount of $1.9 million from Bancorp for

such alleged breaches.

   C. LBHI Does Not Dispute that it Forum-Shopped in Voluntarily Dismissing the 2015
       Central California Action and Refiling Immediately in this Court.

       LBHI does not dispute that it originally filed an action in 2015 in the District Court for the

Central District of California against PMC, alleging the same breaches of the LPA with regard to

the same loans at issue here. See Opp., at 7. LBHI admits that it voluntarily dismissed that action,

though ignores the inconvenient reality that it timed such dismissal strategically before the court

ruled on Bancorp’s motion to dismiss, only to refile in this Court. See Opp., at 7.

       LBHI misleadingly claims that it decided to bring its claim before this Court so that it could

“pursue indemnification claims against a large group of indemnifying parties in the same forum[,]”

and not because it feared the impact of the anticipated decision by the Tenth Circuit, which would

have likely (and which ultimately did) rule against LBHI. See Opp., at 7. As what seems to be

purported support for its statement, LBHI states that “Defendants offer no reason to believe that a

pending decision in the Tenth Circuit might have any more ‘impact’ on a proceeding in a district

court in the Ninth Circuit than on a proceeding in a bankruptcy court in the Second Circuit.” See

Opp., at 7, n.3. What LBHI fails to mention is that the Tenth Circuit rendered its decision on

January 27, 2016. See Lehman Bros. Holdings, Inc. v. Univ. Amer. Mortgage Co., LLC, 660 Fed.

Appx. 554 (10th Cir. 2016). The District Court for the Central District of California then ordered



                                               3
18-01842-scc       Doc 27     Filed 10/03/19 Entered 10/03/19 21:11:43            Main Document
                                           Pg 4 of 21



the parties to submit supplemental briefing with regard to the impact of the Tenth Circuit’s decision

on February 2, 2016, and LBHI dismissed its action just two days later, on February 4, 2016. See

Reply in Support of Notice of Supplemental Authority in Support of Motion to Dismiss Complaint

by PMAC Lending Services, Inc., Lehman Brothers Holdings, Inc. v. PMC Bancorp and PMAC

Lending Services, Inc., No. 2:15-cv-04867-JAK-PJW, Feb. 2, 2016, Dkt. No. 64; (attached hereto

as Exhibit A); Notice of Dismissal Without Prejudice Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i),

Lehman Brothers Holdings, Inc. v. PMC Bancorp and PMAC Lending Services, Inc., No. 2:15-cv-

04867-JAK-PJW, Feb. 4, 2016, Dkt. No. 66 (attached hereto as Exhibit B).

         Conversely, this Court did not rule on the omnibus motion to dismiss until nearly two years

later, on August 13, 2018. See Case No. 16-1019, Dkt. No. 606. The District Court for the Central

District of California was set to render a decision in the Spring of 2016. That LBHI suggests that

that the Second Circuit could have had any impact on the California Court’s decision whether to

dismiss LBHI’s claims two years prior makes no sense. See Opp., at 7, n.3. The District Court

for the Central District of California would not have had a decision from this Court on its radar at

the time it was considering Bancorp’s motion to dismiss. LBHI’s suggestion otherwise, which

slyly omits any reference to the timing of the decisions in the Tenth Circuit and in this Court, is

improper and telling of how LBHI has indeed engaged in blatant forum shopping.

         In any event, in its ruling against LBHI, the Tenth Circuit cited authority from the Second

Circuit. In its holding, the Tenth Circuit specifically held that Peoples’ Democratic Republic of

Yemen v. Goodpasture, Inc., 782 F.2d 346 (2d Cir. 1986) mandated its conclusion. See Lehman

Bros. Holdings, Inc. v. Univ. Amer. Mortgage Co., LLC, 660 Fed. Appx. 554, 568-69 (10th Cir.

2016).




                                                4
18-01842-scc      Doc 27     Filed 10/03/19 Entered 10/03/19 21:11:43            Main Document
                                          Pg 5 of 21



       LBHI OTHERWISE FAILS TO SAVE ITS CLAIMS FROM DISMISSAL.

   A. LBHI Fails to Refute That Its Claims Are Barred by Res Judicata.

       LBHI makes much of this Court’s denial of the motion to dismiss made by Universal

American Mortgage Company, LLC (“UAMC”). See Opp., at 9-11; see also Memorandum

Decision and Order Denying Universal American Mortgage Company, LLC’s and Eagle

Mortgage Holdings, LLC’s Joint Supplemental Motion to Dismiss on Unique Issues, Adv. Proc.

No. 16-01019, ECF No. 689, at 14-15. But the case of Bancorp is materially different from UAMC

in two critical respects. First, unlike UAMC, Bancorp already collected and file a full satisfaction

of judgment of $1.9 million for claims identical to those here. Second, unlike against UAMC,

LBHI previously brought a claim for contractual indemnification against Bancorp and not merely

a breach of contract claim. See Opening Brief, Exhibit E, ¶¶ 37-40. LBHI conveniently omits

these important distinctions, signifying an awareness that such factors, inconvenient to LBHI,

dilute its argument.

       Moreover, as discussed in Bancorp’s Opening Brief, LBHI knew or should have known

that the loans at issue here may have been defective years before it entered into settlements with

Fannie Mae and Freddy Mac in 2014. See Opening Brief, at 17-18.

       Finally, LBHI’s claims here for contractual indemnification would not exist without its

claims for breach of contract. The contractual indemnification claims are merely an extrapolation

of the breach of representations and warranties claims and damages. In such an instance, the

doctrine of res judicata undeniably applies and bars LBHI’s claims for contractual indemnification

as improper claim splitting. See Woods v. Dunlop Tire Corp., 972 F.2d 36, 39 (2d Cir. 1992) (“It

is this identity of facts surrounding the occurrence which constitutes the cause of action, not the

legal theory upon which [plaintiff] chose to form her complaint.”); 1B Moore's Federal Practice ¶



                                               5
18-01842-scc       Doc 27     Filed 10/03/19 Entered 10/03/19 21:11:43              Main Document
                                           Pg 6 of 21



0.410[2]. Res judicata still applies, regardless of whether in its (many) prior suits, LBHI chose to

focus on the issue of breach of contract and not, as it does now, on the alleged

indemnification/repurchase claims. See Waldman v. Village of Kiryas Joel, 207 F.3d 105, 110-11

(2d Cir. 2000). Cf. Sure–Snap Corp. v. State Street Bank & Trust Co., 948 F.2d 869, 875 (2d

Cir.1991) (finding that a claim for tortious infliction of emotional distress against creditors should

have been brought as part of a prior bankruptcy proceeding and was therefore barred by res

judicata). “As a result our cases consistently hold that the facts essential to the barred second suit

need not be the same as the facts that were necessary to the first suit. It is instead enough that ‘the

facts essential to the second were [already] present in the first.’” Waldman, 207 F.3d at 110-11

(quoting Computer Associates International, Inc. v. Altai, Inc., 126 F.3d 365, 369 (2d Cir.1997))

(emphasis added). See also Di Falco, Field, Florea and O’Rourke v. Wilmot, 39 A.D.2d 663, 663

(1st Dept.) (res judicata barred claim for indemnification against third party for sums due in

underlying divorce action where action had complete trial and where third party already paid

money due from that judgment); Voodoo Contracting Corp. v. Ahava Med. & Rehabilitation Ctr.,

LLC, 25 Misc.3d 1215(A), at *6 (Kings Cnty. 2009) (res judicata barred claims arising out of

contract that was litigated in prior action). Cf. Carrols Corp. v. Candy Candy, Inc., 241 A.D.2d

955, 955 (4th Dept. 1997) (suggesting that had claim for contractual indemnification in prior action

been submitted to jury or ruled upon by the court, it would have been barred in current action by

res judicata).

        LBHI cleverly attempts to cloak its claims as separate and new. However, it cannot escape

the fact that under the law in this jurisdiction, its indemnification claims stem from the original

alleged breach of contract that is the basis for its entire complaint and that also served as the basis




                                                6
18-01842-scc       Doc 27     Filed 10/03/19 Entered 10/03/19 21:11:43               Main Document
                                           Pg 7 of 21



for the complaints in LBHI’s (multiple) prior actions. Thus, LBHI’s contention that its claims are

not barred under res judicata fails.

    B. LBHI’s Attempt to Distract the Court from the Substance of Bancorp’s Collateral
       Estoppel Claim Is Meaningless.

        LBHI’s entire argument that collateral estoppel should not apply here is based on a

distinction between “claims” and “issues” which LBHI does not even bother to (or perhaps cannot)

define or explain. See Opp., at 11-12. Regardless of the term used, the substance remains: the

factual issue of Bancorp’s obligations under the LPA has already been fully litigated, with LBHI

collecting a filing a full satisfaction of judgment of $1.9 million for all alleged breaches. See Opp.,

at 11-12. LBHI should be precluded from arguing that Bancorp is responsible for hundreds of

more loans—amounting to tens of millions of dollars of new damages—based on those same

alleged breaches. LBHI inconsistently contends that Bancorp should be collaterally estopped from

litigating any issue decided in 2010 action, but that LBHI should be allowed to plow through and

re-litigate any matter already decided, factual or legal, as it sees fit. See Opp., at 12.


    C. LBHI Fails to Negate the Fact that its Claims Are Time-Barred.

    1. The Second Circuit Has Held Cloaking Breach of Contract Claims as Contractual
       Indemnity Claims Is Impermissible.

        LBHI next argues that its claims are timely under New York and Delaware law. See Opp.,

at 12-16. LBHI argues, unsurprisingly, that its claims are for contractual indemnification and thus

cannot accrue at the time the loans were purchased by LBHI or its predecessors. See Opp., at 12-

16. LBHI’s distinction, however, is one without a difference and exalts form over substance. The

Tenth Circuit, in applying Yemen, and anticipating this very argument, stated: “we would regard

Lehman Holdings’ claims causes of action for breach of contract even if Lehman Holdings had

pleaded them as claims for indemnity.” Lehman Bros. Holdings, Inc. v. Univ. Amer. Mortgage


                                                 7
18-01842-scc      Doc 27      Filed 10/03/19 Entered 10/03/19 21:11:43             Main Document
                                           Pg 8 of 21



Co., LLC, 660 Fed. Appx. 554, 568 (10th Cir. 2016). In citing Yemen, the court held that “[a]n

action ‘does not become an action for indemnity merely because the pleader has so denominated

it.’” Id. (citing Yemen at 350) (quoting Bunker v. Bunker, 437 N.Y.S.2d 326, 328 (1st Dept. 1981)).

       Here, as contemplated by the Yemen and Tenth Circuit’s decisions, LBHI alleges that

Bancorp breached the LPA by failing to indemnify LBHI. Owing to the adverse rulings it received

from the district courts in Colorado and the anticipated ruling from the district court in California,

LBHI elected to file its complaint in this District and cosmetically renamed its breach of contract

claim “contractual indemnification.” Critically, LBHI did not change the substance of the claim

itself, and indeed, expressly plead the claim using the very language of a breach of contract claim:

“Defendants’ breaches of the Agreements and other acts and/or omissions as to the Defective

Loans resulted in LBHI incurring liability and/or losses in an amount to be determined at trial…”

Adversary Compl., ¶ 97; Second Amended Adversary Compl., ¶ 97.

       New York law provides that a breach of contract claim does not become an indemnification

claim just because the title of the claim is changed to “contractual indemnification.” Quoting New

York law, the Tenth Circuit explains, “[i]n an indemnity claim, the plaintiff alleges that the

defendant owed a duty to a third party rather than to the plaintiff itself…” Lehman Bros. Holdings,

Inc. v. Univ. Amer. Mortgage Co., LLC, 660 Fed. Appx. 554, 568 (10th Cir. 2016) (citing City of

New York v. Lead Indus. Ass’n, Inc., 644 N.Y.S.2d 919, 923-24 (1st Dept. 1996) (per curiam). In

Yemen, the Second Circuit held the plaintiff’s claim, cloaked as one for indemnifications, was truly

one for breach of contract. This was so even though Yemen had not incurred any loss until it paid

additional charges to a third party. However, the defendant’s contractual duty ran to the plaintiff—

not to the third party. As a result, Yemen’s claim was not a “legitimate indemnity claim” and was

truly a breach of contract claim. See Yemen, 782 F.2d at 350.




                                                8
18-01842-scc       Doc 27      Filed 10/03/19 Entered 10/03/19 21:11:43               Main Document
                                            Pg 9 of 21



    2. Section 711 of the Seller’s Guide, Conveniently Omitted from LBHI’s Discussion, Is
       Fatal to LBHI’s Argument of the Timing of the Accrual of its Claims.

        LBHI’s argument that its indemnification claims do not accrue until the underlying claims

are decided (i.e., the issue of whether LBHI is liable to third parties for the resale of the loans) fails

to take into account the contractual term in the Seller’s Guide to which LBHI agreed when entering

into the LPA with Bancorp. See Opp., at 15-16. Tellingly, LBHI entirely ignores the language of

Section 711 of the Seller’s Guide, as though its inconvenient truth does not exist. See Opening

Brief, at 23; see also Seller’s Guide, at Section 711. The Seller’s Guide provides unequivocally

that once LBHI incurs an obligation to a third party, the indemnification provision is triggered.

Under the plain language of Section 711, LBHI had obligation to pay its attorneys in defending

the underlying claims brought by the RMBS trustees, regardless of whether or when the claims

were ultimately decided. LBHI was defending itself against the underlying claims brought by the

RMBS trustees. Defense costs are commonly structured as hourly fees, not as fees whose payment

is contingent on a final outcome. For example, if LBHI were to switch attorneys during the

litigation surrounding the RMBS trustees’ underlying claims, it would still have to pay its attorneys

for their representation up until the time the representation terminated. LBHI does not—and

cannot—deny that it had to pay its attorneys for their representation of LBHI at the time that the

RMBS trustees (and Fannie Mae and Freddy Mac) filed their proofs of claim in 2009. As such,

under Section 711 of the Seller’s Guide, LBHI’s indemnification claim was triggered in 2009 at

the latest. Accordingly, under both New York law and Delaware law, LBHI’s claims are time-

barred. See Opening Brief, at 22-24.




                                                  9
18-01842-scc      Doc 27     Filed 10/03/19 Entered 10/03/19 21:11:43              Main Document
                                         Pg 10 of 21



                                         CONCLUSION

       For the foregoing reasons, Defendant Bancorp respectfully requests that this Court grant

an Order dismissing LBHI’s Complaint in its entirety with prejudice and for such other and further

relief as this Court deems just and proper.


Dated: October 3, 2019
       New York, New York                           Respectfully submitted,


                                                    By:     /s/ Erika L. Shapiro

                                                    BROWN NERI SMITH & KHAN, LLP
                                                    11601 Wilshire Blvd., Ste. 2080
                                                    Los Angeles, CA 90025
                                                    T: (310) 593-9890
                                                    erika@bnsklaw.com

                                                    Attorneys for Defendant,
                                                    PMC Bancorp




                                              10
18-01842-scc   Doc 27   Filed 10/03/19 Entered 10/03/19 21:11:43   Main Document
                                    Pg 11 of 21




                  EXHIBIT A
 18-01842-scc
Case            Doc 27 FiledDocument
     2:15-cv-04867-JAK-PJW   10/03/19 64
                                       Entered
                                          Filed 10/03/19
                                                02/02/16 21:11:43
                                                          Page 1 of Main Document
                                                                    6 Page  ID #:636
                                   Pg 12 of 21



       PATRICIA LEE-GULLEY (SBN: 144962)
        plee-gulley@gordonrees.com
       GORDON & REES LLP
       2211 Michelson Drive, Suite 400
       Irvine, CA 92612
       Telephone: (949) 255-6950
       Facsimile: (949) 474-2060
       TAMARA A. SEELMAN (Admitted Pro Hac Vice)
        tseelman@gordonrees.com
       GORDON & REES LLP
       555 Seventeenth Street, Suite 3400
       Denver, CO 80220
       Telephone: (303) 534-5160
       Facsimile: (303) 534-5161
       AMJAD M. KHAN (SBN: 237325)
        amjad@bnslawgroup.com
       BROWN, NERI & SMITH LLP
       11766 Wilshire Blvd., Suite 1670
       Los Angeles, CA 90025
       Telephone: (310) 593-9890
       Facsimile: (310)593-9980
       Attorneys for Non- Party
       PMAC LENDING SERVICES, INC.
                             UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

       LEHMAN BROTHERS HOLDINGS,                     CASE NO. CV15-04867 - JAK
       INC.                                          (PJWx)
                                                     Honorable John A. Kronstadt
                    Plaintiff,                       Honorable Patrick J. Walsh
              v.
                                                     REPLY IN SUPPORT OF
       PMC BANCORP, f/k/a                            NOTICE OF SUPPLEMENTAL
       PROFESSIONAL MORTGAGE
       CORP. and PMAC LENDING                        AUTHORITY IN SUPPORT OF
       SERVICES, INC,                                MOTION TO DISMISS
                                                     COMPLAINT BY PMAC
                    Defendants.
                                                     LENDING SERVICES, INC.


                                               -2-
        PMAC LENDING SERVICES, INC.’s REPLY IN SUPPORT OF NOTICE OF SUPPLEMENTAL AUTHORITY
                                  IN SUPPORT OF MOTION TO DISMISS
 18-01842-scc
Case            Doc 27 FiledDocument
     2:15-cv-04867-JAK-PJW   10/03/19 64
                                       Entered
                                          Filed 10/03/19
                                                02/02/16 21:11:43
                                                          Page 2 of Main Document
                                                                    6 Page  ID #:637
                                   Pg 13 of 21




              Defendant PMAC Lending Services, Inc. (“PMAC”), through its counsel,
       respectfully submits this Reply In Support Of Notice of Supplemental Authority
       in support of its motion to dismiss, filed October 9, 2015 [Dkt. 31], which the
       parties argued before this Court on January 25, 2016.
              The ruling by the Tenth Circuit on January 27, 2016 directly supports
       PMAC’s arguments in its motion to dismiss that Plaintiff’s claims here are
       barred by the statute of limitations and the doctrine of collateral estoppel. In
       response, Plaintiff argues that the portion of court’s order concluding that
       Lehman’s indemnification claims accrue from the date the loans were sold and
       not from the date Lehman paid Fannie Mae and Freddie Mac to settle claims is
       “dicta.” To the contrary, the Tenth Circuit is clear that this is an integral part of
       its holding.
              On page 4, the Tenth Circuit summarized its holdings. With respect to the
       accrual of Lehman’s claims, the Court specifically held that Lehman’s claims
       accrued from the date the loans were sold even though Lehman had to later pay
       third parties:
              …we must decide if [Lehman’s] claims accrued more than three years
              before Aurora and Lehman Holdings sued. We conclude they did. All
              the claims accrued in 2006 and 2007 (when Lehman Bank bought the
              fifteen loans) even though (1) Lehman Holdings and Aurora later
              demanded that the sellers cure the losses sustained from the loans and
              (2) Lehman Holdings had to reimburse third parties because of the
              loan defects.

       Lehman Brothers Holdings Inc. v. Universal American Mortgage Co., No. 14-
       1180 (10th Cir., opinion filed January 27, 2016). The Tenth Circuit expanded on
       its holding on page 33 where it relied upon New York law, Peoples’ Democratic
       Republic of Yemen v. Goodpasture, Inc., 782 F.2d 346 (2d Cir. 1986), and
       specifically held that Yemen mandated the conclusion that Lehman’s claim

                                                 -3-
        PMAC LENDING SERVICES, INC.’s REPLY IN SUPPORT OF NOTICE OF SUPPLEMENTAL AUTHORITY
                                  IN SUPPORT OF MOTION TO DISMISS
 18-01842-scc
Case            Doc 27 FiledDocument
     2:15-cv-04867-JAK-PJW   10/03/19 64
                                       Entered
                                          Filed 10/03/19
                                                02/02/16 21:11:43
                                                          Page 3 of Main Document
                                                                    6 Page  ID #:638
                                   Pg 14 of 21



       accrued from the date the loans were sold and not the date Lehman paid a third
       party:
                Thus, Yemen would require us to base accrual of the cause of action
                on the date of [the mortgage originator’s] breach of contract rather
                than the date of Lehman Holdings’ payment to a third party.
                                                 ***
                As a result, we conclude that the causes of action accrued when [the
                mortgage originators] sold the defective loans with the
                representations and warranties. These sales had closed in 2006 and
                2007, more than three years before Aurora and Lehman Holdings
                brought suit in 2011 and 2012. Thus, all of the claims are
                presumptively time-barred….”
       Lehman Holdings at pp. 33-34 (emphasis added).

                Plaintiff argues that the Tenth Circuit’s holding is merely “dicta” because
       in the cases at issue in the Tenth Circuit’s ruling, Lehman plead claims for
       breach of contract and alleged the failure to indemnify as one of the ways the
       mortgage originator breached the contract, whereas here, Plaintiff titles its claim
       “contractual indemnification” instead of breach of contract. This, however, is a
       distinction without a difference and exalts form over substance. The Tenth
       Circuit, in applying Yemen and anticipating this very argument, stated: “…we
       would regard Lehman Holdings’ claims causes of action for breach of contract
       even if Lehman Holdings had pleaded them as claims for indemnity.” Lehman
       Holdings at p. 33. The Court then cited Yemen for the critical proposition that
       “[a]n action ‘does not become an action for indemnity merely because the
       pleader has so denominated it.’” Id. (citing Yemen at 350 (quoting Bunker v.
       Bunker, 437 N.Y.S.2d 326, 328, 80 A.D.2d 817, 817 (N.Y. App. Div. 1981)).
                Here, just as in the cases at issue in the Tenth Circuit’s ruling, Plaintiff
       alleges PMAC breached the loan purchase agreement by failing to indemnify
       Plaintiff. Owing to the adverse rulings it received from the district courts in
       Colorado, Plaintiff elected to file its complaint in this District and cosmetically

                                                  -4-
        PMAC LENDING SERVICES, INC.’s REPLY IN SUPPORT OF NOTICE OF SUPPLEMENTAL AUTHORITY
                                  IN SUPPORT OF MOTION TO DISMISS
 18-01842-scc
Case            Doc 27 FiledDocument
     2:15-cv-04867-JAK-PJW   10/03/19 64
                                       Entered
                                          Filed 10/03/19
                                                02/02/16 21:11:43
                                                          Page 4 of Main Document
                                                                    6 Page  ID #:639
                                   Pg 15 of 21



       renamed its breach of contract claim “contractual indemnification.” Critically,
       Plaintiff did not change the substance of the claim itself, and indeed, expressly
       plead the claim using the very language of a breach of contract claim:

                       First Claim for Relief: Contractual Indemnification
                          (Against PMC Bancorp and PMAC Lending)
              53. LBHI hereby incorporates by reference the allegations set forth
                  above as thought fully set forth herein.
              54. The Agreements are valid and enforceable contract that are
                  binding upon Defendants.
              55. LBHI has substantially performed all of its obligations under
                  the Agreements.
              56. Defendants breached the Agreements by failing to indemnify
                  LBHI as required by the Agreement, including indemnification
                  for liabilites, claims, losses, damages, judgments, and expenses
                  as to the Breaching Loans.
              57. Defendants’ breaches of their respective Agreements as to the
                  Breaching Loans resulted in actual and consequential damages
                  to LBHI in an amount to be determined at trial, plus pre-
                  judgment interest pursuant to New York law, attorneys fees,
                  litigation costs, and all other fees and costs provided by the
                  Agreements.

       Plaintiff’s Complaint [Dkt. #1] (emphasis added). As the Tenth Circuit confirms,
       New York law provides that a breach of contract claim does not become an
       indemnification claim just because the title of the claim is changed to
       “contractual indemnification.”     Quoting New York law, the Tenth Circuit
       explains, “[i]n an indemnity claim, the plaintiff alleges that the defendant owed a
       duty to a third party rather than to the plaintiff itself…” Lehman Holdings at p.
       31 (citing City of New York v. Lead Indus. Ass’n, Inc. 644 N.Y.S.2d 919, 923-24,
       222 A.D.2d 119, 126-27 (N.Y. App. Div. 1996) (per curiam).1

       1
         In arriving at this conclusion, the Tenth Circuit relies on Yemen: “The Second
       Circuit characterized the claim as one for breach of contract, even though Yemen
       had not incurred any loss until it paid the additional charges to a third party (the
       shipowner) . . . But Goodpasture’s alleged contractual duty ran to Yemen, not the
       shipowner . . . As a result, Yemen’s claim involved breach of contract, rather
       than a ‘legitimate indemnity claim,’ and the payments to the third party were
       recoverable only as damages from Goodpasture’s alleged breach of contract.”
       Lehman Holdings, at p. 32 (internal citations omitted). Here, Plaintiff’s
                                                -5-
        PMAC LENDING SERVICES, INC.’s REPLY IN SUPPORT OF NOTICE OF SUPPLEMENTAL AUTHORITY
                                  IN SUPPORT OF MOTION TO DISMISS
 18-01842-scc
Case            Doc 27 FiledDocument
     2:15-cv-04867-JAK-PJW   10/03/19 64
                                       Entered
                                          Filed 10/03/19
                                                02/02/16 21:11:43
                                                          Page 5 of Main Document
                                                                    6 Page  ID #:640
                                   Pg 16 of 21



              Here, in a nearly identical factual scenario as in Lehman Holdings,
       Plaintiff does not allege PMAC owes a duty to a third party (i.e., Fannie Mae or
       Freddie Mac) but rather that PMAC owes a contractual duty to the Plaintiff. In
       other words, Plaintiff is simply not advancing the type of “legitimate indemnity
       claim” that would trigger a different application of the accrual rules. Even
       though Plaintiff denominates its claim as “contractual indemnity,” it is
       inescapably one based on breach of contract, and therefore is time-barred under
       applicable New York law.
              In sum, the Tenth Circuit ruling directly supports PMAC’s motion to
       dismiss, and in particular, PMAC’s arguments that Plaintiff’s claims are barred
       by the statute of limitations and the doctrine of collateral estoppel.
              Dated: February 2, 2016                  GORDON & REES LLP


                                               By:     s/Tamara A. Seelman
                                                       Tamara A. Seelman
                                                       Attorneys for Non-Party
                                                       PMAC LENDING SERVICES,
                                                       INC.



                                 CERTIFICATE OF SERVICE
              Pursuant to FRCP 5(b), I the undersigned, certify and declare that I am over
       the age of 18 years, and am an employee of Gordon & Rees LLP, 2211 Michelson
       Drive, Suite 400, Irvine, California 92612.
              On February 2, 2016 and pursuant to FRCP 5(b), I served a true and correct
       of the foregoing NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT
       OF MOTION TO DISMISS BY PMAC LENDING SERVICES, INC. on the


       “contractual indemnity” claim falls squarely within the ambit of the court’s
       reasoning in Yemen.
                                                 -6-
        PMAC LENDING SERVICES, INC.’s REPLY IN SUPPORT OF NOTICE OF SUPPLEMENTAL AUTHORITY
                                  IN SUPPORT OF MOTION TO DISMISS
             18-01842-scc
            Case            Doc 27 FiledDocument
                 2:15-cv-04867-JAK-PJW   10/03/19 64
                                                   Entered
                                                      Filed 10/03/19
                                                            02/02/16 21:11:43
                                                                      Page 6 of Main Document
                                                                                6 Page  ID #:641
                                               Pg 17 of 21



                      parties below by E-Service via the Court’s CM/ECF filing system addressed as
                      follows to:
                          Christopher P. Carrington                   Attorney for Plaintiff
                          RICHARDS CARRINGTON                         Lehman Brothers Holdings, Inc.
                          1755 Blake Street, Suite 240
                          Denver, Colorado 80202
                          chris@richardscarrington.com

                          Stephen D. Weisskopf, Esq.                  Attorney for Plaintiff
                          Weisskopf Law                               Lehman Brothers Holdings, Inc.
                          1800 Century Park East, Suite 600
                          Los Angeles, CA 90067
                          sweisskopf@weisskopflaw.com

                          Amjad M. Khan                               Attorney for Defendant
                          Ethan J. Brown (SBN: 218814)                PMAC Lending Services, Inc.
                          Brown, Neri & Smith LLP
                          11766 Wilshire Blvd., Suite 1670
                          Los Angeles, CA 90025
                          amjad@bnslawgroup.com
                          ethan@bnslawgroup.com


                            I declare that I am employed in the office of a member of the California
                      State Bar who is permitted to practice before this Court, at whose direction the
                      service stated above was made, and declare under penalty of perjury under the laws
                      of the United States of America that the foregoing is true and correct.

                            Executed on February 2, 2016 at Denver, Colorado.



                                                             s/Tamara A. Seelman
                                                             Tamara A. Seelman



1107978/26622582v.1
                                                               -7-
                      PMAC LENDING SERVICES, INC.’s REPLY IN SUPPORT OF NOTICE OF SUPPLEMENTAL AUTHORITY
                                                IN SUPPORT OF MOTION TO DISMISS
18-01842-scc   Doc 27   Filed 10/03/19 Entered 10/03/19 21:11:43   Main Document
                                    Pg 18 of 21




                  EXHIBIT B
 18-01842-scc
Case            Doc 27 FiledDocument
     2:15-cv-04867-JAK-PJW   10/03/19 66
                                       Entered
                                          Filed 10/03/19
                                                02/04/16 21:11:43
                                                          Page 1 of Main Document
                                                                    3 Page  ID #:649
                                   Pg 19 of 21


   1   Christopher P. Carrington (pro hac vice)
   2   chris@richardscarrington.com
       RICHARDS CARRINGTON, LLC
   3   1755 Blake Street, Suite 240
   4   Denver, Colorado 80202
       Telephone: (303) 962-2690
   5   Facsimile: (303) 962-2691
   6
       Stephen D. Weisskopf (State Bar No. 213596)
   7   sweisskopf@weisskopflaw.com
   8   WEISSKOPF LAW
       1800 Century Park East, Suite 600
   9   Los Angeles, California, 90067
  10   Telephone: (310) 734-2026
       Facsimile: (310) 421-4180
  11

  12   Attorneys for Plaintiff LEHMAN
       BROTHERS HOLDINGS INC.
  13

  14                       UNITED STATES DISTRICT COURT
  15        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  16

  17   LEHMAN BROTHERS HOLDINGS                   CASE NO. CV15-04867 – JAK (PJWx)
       INC.
  18
                                                  Honorable John A. Kronstadt
  19                  Plaintiff,                  Honorable Patrick J. Walsh
             vs.
  20
                                                  Notice of Dismissal Without Prejudice
  21   PMC BANCORP f/k/a                          Pursuant to Fed. R. Civ. P.
       PROFESSIONAL MORTGAGE                      41(a)(1)(A)(i)
  22
       CORP. and
  23   PMAC LENDING SERVICES, INC.
  24
                      Defendant.
  25

  26

  27

  28
                                                  1
                        NOTICE OF DISMISSAL PURSUANT TO FED. R. CIV. P. 41
 18-01842-scc
Case            Doc 27 FiledDocument
     2:15-cv-04867-JAK-PJW   10/03/19 66
                                       Entered
                                          Filed 10/03/19
                                                02/04/16 21:11:43
                                                          Page 2 of Main Document
                                                                    3 Page  ID #:650
                                   Pg 20 of 21


   1         Lehman Brothers Holdings Inc. (“Lehman”), through counsel, respectfully
   2   submits this notice of voluntary dismissal without prejudice. Pursuant to Fed. R.
   3   Civ. P. 41(a)(1)(A)(i) “the plaintiff may dismiss an action without a court order by
   4   filing a notice of dismissal before the opposing party serves either an answer or a
   5   motion for summary judgment.”
   6         Here, neither Defendant has answered the complaint or filed a motion for
   7   summary judgment. Lehman hereby dismisses the above-captioned action without
   8   prejudice.
   9
  10   Dated: February 4, 2016
                                                     RICHARDS CARRINGTON, LLC
  11

  12                                                 By: /s/ Christopher P. Carrington
                                                           Christopher P. Carrington
  13
                                                           (pro hac vice)
  14                                                       Attorneys for Plaintiff Lehman
                                                           Brothers Holdings Inc.
  15

  16                                                 WEISSKOPF LAW
  17
                                                     By: /s/ Stephen D. Weisskopf
  18                                                        Stephen D. Weisskopf
                                                            Attorneys for Plaintiff Lehman
  19
                                                            Brothers Holdings Inc.
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 2
                         NOTICE OF DISMISSAL PURSUANT TO FED. R. CIV. P. 41
 18-01842-scc
Case            Doc 27 FiledDocument
     2:15-cv-04867-JAK-PJW   10/03/19 66
                                       Entered
                                          Filed 10/03/19
                                                02/04/16 21:11:43
                                                          Page 3 of Main Document
                                                                    3 Page  ID #:651
                                   Pg 21 of 21


   1
                                            PROOF OF SERVICE
   2

   3          I am co-counsel in this matter and am over the age of eighteen years, and not a party to the
       within action. My business address is: Richards Carrington LLC, 1755 Blake Street, Suite 240,
   4   Denver, Colorado 80202. On February 4, 2016, I served the document(s) as follows:

   5     BY FACSIMILE: by transmitting via facsimile the document(s) listed above to the fax
       number(s) set forth below on this date before 5:00 p.m.
   6

   7   X BY ELECTRONIC SERVICE: I caused such document(s) to be electronically filed in
       accordance with the electronic filing procedures of this Court; service has been effected upon the
   8   parties, whose counsel of record is a registered participant of CM/ECF, via electronic service
       through the CM/ECF system.
   9
  10     BY PERSONAL DELIVERY: by personally delivering the document(s) listed above to the
       person(s) at the address(es) as follows:
  11

  12     PERSONAL DELIVERY BY CAUSE: I caused said documents to be hand-delivered to the
       addressee on (date**), pursuant to Code of Civil Procedure § 1011.
  13

  14      BY OVERNIGHT DELIVERY: by placing a true copy thereof enclosed in a sealed envelope,
       at a station designated for collection and processing of envelopes and packages for overnight
  15   delivery by UPS as part of the ordinary business practices of Richards Carrington, LLC.

  16      BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with postage
       thereon fully prepaid, in United States mail in the State of Colorado at Denver, addressed as set
  17   forth in the service list below. I am readily familiar with the firm’s practice of collection and
       processing correspondence for mailing. Under that practice it would be deposited with the U.S.
  18   Postal Service on that same day with postage thereon fully prepaid in the ordinary course of
       business. I am aware that on motion of the party served, service is presumed invalid if postal
  19   cancellation date or postage meter date is more than one day after the date of deposit for mailing
       in affidavit.
  20
         BY ELECTRONIC MAIL: by providing a copy of the foregoing via electronic mail to the
  21   counsel of record in this matter.

  22   I declare under penalty of perjury under the laws of the State of Colorado that the above is true
       and correct.
  23

  24   Executed on February 4, 2016, at Denver, Colorado.

  25                                                        /s/ Christopher P. Carrington
                                                            Christopher P. Carrington
  26

  27

  28
                                                        3
                            NOTICE OF DISMISSAL PURSUANT TO FED. R. CIV. P. 41
